United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1590
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                             Christopher Michael Fisher

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                  ____________

                            Submitted: January 10, 2022
                             Filed: February 16, 2022
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Christopher Michael Fisher pled guilty for failing to register as a sex offender
and escaping federal custody in violation of 18 U.S.C. §§ 2250(a) and 751(a). The
district court 1 sentenced him to 30 months in prison on each count, to be served

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
concurrently. He appeals his conviction for failing to register as a sex offender.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       In 2013, Fisher was convicted of failing to register as a sex offender. In 2019,
while on supervised release, Fisher failed to update his address on the sex offender
registry. The district court revoked his supervised release, sending him back to
prison. The government then charged him with failing to register as a sex offender
in violation of 18 U.S.C. § 2250(a). Fisher moved to dismiss, claiming a violation
of the Double Jeopardy Clause of the Fifth Amendment. Relying on Eighth Circuit
precedent, the district court denied the motion. He appeals.

       This court reviews a double jeopardy determination de novo. United States v.
Leathers, 354 F. 3d 955, 959 (8th Cir. 2004). “It has long been the jurisprudence of
this court that the same conduct can result in both a revocation of a defendant’s
supervised release and a separate criminal conviction without raising double
jeopardy concerns.” United States v. Wilson, 939 F.3d 929, 931 (8th Cir. 2019).
“This is because ‘supervised release punishments arise from and are treated as part
of the penalty for the initial offense.’” Id. at 932, quoting United States v. Haymond,
139 S. Ct. 2369, 2379-80 (2019) (cleaned up). It is a “long standing rule” that “one
panel may not overrule an earlier decision by another.” United States v. Anwar, 880
F.3d 958, 971 (8th Cir. 2018). For this reason, there was no double jeopardy
violation here. See United States v. Watters, 947 F.3d 493, 496-98 (8th Cir. 2020)
(upholding conviction where a defendant had supervised release revoked for
distribution of child pornography and the government then charged the defendant in
a separate indictment for the same conduct); Wilson, 939 F.3d at 932-33.

                                    ********

      The judgment is affirmed.
                      ______________________________



                                         -2-